DETAILED ACTION

This office action is in response to Remarks and Amendments After Final Action filed November 16, 2021 in regards to a non-provisional application filed June 29, 2018 claiming priority to foreign application KR10-2017-0115217 filed June 8, 2017. Claims 1-9 have been elected with traverse. Claims 10-19 have been withdrawn as non-elected. Claims 2-3 have been cancelled without prejudice. Claims 1 and 4-9 are pending and currently being examined. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 1 and 4-9 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on September 29, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter

Claims 1 and 4-19 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The present claims are allowable over the closest reference: Nagaya et al. (US 9,746,595).
Nagaya et al. disclose a composition comprising a binder of acrylic or epoxy resin and the compounds below: 

    PNG
    media_image1.png
    120
    397
    media_image1.png
    Greyscale
 (1)
wherein Xa is PF6-, Ra-f are hydrogen, Za-c and Ya-d are hydrogen, and D is carbon; and 

    PNG
    media_image2.png
    232
    421
    media_image2.png
    Greyscale
			(2). 
The above compounds (1 and 2) are preferably in the range of 0.05 to 2.0 parts by weight and 0.02 to 1.0 parts by weight, respectively with respect to 100 parts by weight of the binder resin and the total of the above compounds (1 and 2) is preferably 0.07 to 3.0 parts by weight with respect to 100 parts by weight of the resin.  
However, Nagaya et al. do not teach or fairly suggest the claimed composition comprising a binder and compounds of the above chemical formulas in the amounts of about 1.3 to 1.9 parts by weight and 0.1 to 0.7 parts by weight, respectively based on 100 parts by weight of binder and the total amount of both compounds (1 and 2) ranges from 2.0 to 2.6 parts by weight based on 100 parts by weight of binder.  Applicants demonstrate in Figures 6-9 and Tables 1-4 of the instant specification that the above 
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/RONALD GRINSTED/Examiner, Art Unit 1763  

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763